Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 1 of 13 PageID 64




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA

     ABANTE ROOTER AND
     PLUMBING, INC., a California
     corporation,
                                               Case No. 8:20-mc-00110-JSM-SPF
                  Petitioner,

     v.

     POUNDTEAM INCORPORATED, a
     Florida corporation.

                  Respondent.


PETITIONER ABANTE’S OBJECTIONS TO AND REQUEST TO STRIKE
  POUNDTEAM INCORPORATED’S LATE RESPONSE TO ORDER
        COMPELLING COMPLIANCE WITH SUBPOENA

I.        INTRODUCTION

          Having ignored the Subpoena and the present enforcement action for

months, Respondent PoundTeam Incorporated (“Respondent” or “PoundTeam”)

has finally filed a “Response” to the Court’s Order of January 21, 2021 compelling

compliance with the Subpoena (dkt 6). In addition to being untimely,

PoundTeam’s response fails to comply with the Court’s Order. That is, appearing

without counsel, PoundTeam foregoes producing information and instead offers

excuses for its failure to respond. PoundTeam also submits, without any support, a

request for pre-payment for its costs for production. As explained below,

PoundTeam’s Response was improperly filed, lacks merit, and should be stricken.

                                           1
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 2 of 13 PageID 65




II.   STATEMENT OF FACTS AND PROCEDURAL HISTORY

      This enforcement action arose following PoundTeam’s failure to respond to

a subpoena issued in the underlying case captioned Abante Rooter and Plumbing,

Inc. v. Total Merchant Services, LLC, pending in the United States District Court

for the Northern District of California alleging violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”). (See Abante Rooter

and Plumbing, Inc. v. Total Merchant Services, LLC, Case No. 3:19-cv-05711-

EMC (N.D. Cal. 2019), Complaint, Dkt. 1.)

      On September 8, 2020, the Subject Subpoena was served, via process server,

on William E. Conley, PoundTeam’s president and registered agent. (See Proof of

Service, Dkt. 1-2.) On October 6, 2020, having received no response to the

subpoena, Abante’s counsel contacted, via email, William E. Conley,

PoundTeam’s president, requesting a response to the subpoena within fourteen

days. (Dkt. 1-3 ¶ 13.) Mr. Conley responded by directing Abante’s counsel to

PoundTeam’s website’s legal terms of use. (Id. ¶ 14.) After counsel requested a

call to discuss the subpoena, Mr. Conley responded by demanding an upfront

payment to discuss the subpoena. (Id. ¶¶ 15-16.)

      Based on PoundTeam’s continued refusal to respond to the subpoena,

Petitioner filed its motion to compel compliance with the PoundTeam Subpoena on

December 28, 2020 (“Motion to Compel”). (Dkt. 1.) On December 29, 2020,



                                          2
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 3 of 13 PageID 66




Petitioner served a copy of the motion and the exhibits attached thereto on

PoundTeam by electronic mail and U.S. Mail. (Dkt. 5.) Despite being properly

served, PoundTeam chose to ignore the present subpoena enforcement action as

well. Indeed, PoundTeam did not file any response.

      On January 21, 2021, the Court issued its Order compelling compliance with

the PoundTeam Subpoena. (Dkt. 6.) In the Order, the Court found that PoundTeam

failed to respond to the Motion to Compel despite being properly served with the

motion on December 29, 2020. (Id. at 1.) As such, the Motion to Compel was

deemed unopposed. (Id.)

      The Court then held that the PoundTeam Subpoena “was properly issued and

served on PoundTeam.” (Id. at 2.) Further, because PoundTeam had failed to serve

any objections, PoundTeam had “waived any objections to the Subpoena.” (Id.)

The Court then granted the Motion to Compel and Ordered PoundTeam to

“provide a complete response to the Subpoena within 14 days of the date of this

Order.” (Id. at 3.) The Court also denied Petitioner’s request for an order to show

cause as to why PoundTeam should not be held in contempt for its failure to

respond to the Subpoena. (Id.) The Court reasoned, “an order to show cause and

the sanction of contempt should not be imposed pending Poundteam’s compliance

with the Court’s Order and the Subpoena.” (Id.)

      On February 8, 2021—four days after the Court’s deadline for compliance—



                                          3
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 4 of 13 PageID 67




PoundTeam filed a Response to the Order compelling compliance with the

Subpoena. (Dkt. 7.) PoundTeam’s Response contains zero responsive documents,

requests additional time to comply with the Subpoena, and requests prepayment of

costs. (Id.) Further, the Response was not filed by licensed counsel. (Id.)

         Based on these facts, the Court should strike the Response and order

PoundTeam to comply with the subject subpoena without delay.

III.     ARGUMENT

         The Court should strike PoundTeam’s response. As set forth below, it was

filed without the benefit of counsel, is untimely, fails to comply with the Court’s

Order of January 21, 2021 (dkt. 6), and improperly requests the prepayment of

costs.

         A.    The Response Should be Stricken Because PoundTeam, a
               Corporation, Filed It Without Licensed Counsel.

         As a preliminary matter, PoundTeam’s Response was improperly filed

without licensed counsel. See Marshall v. Wells Fargo Advisors, LLC, 668 F.

App'x 874, 874 (11th Cir. 2016) (“It has been the law for the better part of two

centuries ... that a corporation may appear in federal courts only through licensed

counsel.”) (quoting Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory

Council, 506 U.S. 194, 202 (1993)). PoundTeam’s Response should be stricken for

this reason alone. See Banegas v. Bldg. & Grounds, Inc., No. 13-21011-CIV, 2013

WL 12124619 (S.D. Fla. May 20, 2013) (striking a corporate defendant’s answer

                                           4
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 5 of 13 PageID 68




that was not filed by a licensed attorney).

      B.     Poundteam’s Response Is Untimely.

      Even if the Court could ignore the fact that PoundTeam has attempted to

participate without counsel, the response is untimely. The Court’s Order of January

21, 2021, required compliance by February 4, 2021. PoundTeam filed its response

on February 8, 2021. While this may only be considered as 4 days late, it must be

recalled that PoundTeam ignored the subpoena, which was first served on

September 8, 2020, for months. As such, strict compliance is warranted here.

      C.     PoundTeam’s Response Fails To Comply With The Court’s
             Order Compelling Compliance.

      Even if the Court could look past the failure to appear through counsel or

timely respond, which it shouldn’t, PoundTeam’s proffered justifications for

refusing to respond to the subpoena fall apart. Ultimately, PoundTeam’s Response

is severely deficient and its “reasons” for ignoring the subpoena are not justified.

      First, PoundTeam claims that it received the subject subpoena in “September

of 2020”, however, “[t]he company policy of PoundTeam Incorporated was, at the

time, to ignore subpoenas where the issuing court was not ‘the court for the district

where inspection or production [was] to be made.’ as per Federal Rule 45 previous

to it’s [sic] amendment on December 1, 2013.” (PoundTeam Resp. at 1.) By its

own admission, PoundTeam hasn’t reviewed or updated its subpoena policy in

over seven (7) years. This is not a basis for failing to provide subpoenaed

                                          5
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 6 of 13 PageID 69




documents.

      PoundTeam next claims that it responded previously when, on October 6,

2020, it directed Plaintiff’s counsel to its “Subpoena Policy” and provided a “direct

response” to requests Nos. 12 and 13 within the PoundTeam Subpoena Addendum

by stating “FYI: We have NO equipment on premises or otherwise under our

control, access, or management belonging to or leased/rented by any of the people

or businesses mentioned.” (PoundTeam Resp. at 2.) This assertion

mischaracterizes Mr. Conley’s response. Indeed, Mr. Conley’s email contained no

reference to Request Nos. 12 or 13 nor could it be considered a complete response

to the subpoena. (See Dkt. 7-1 at pg. 10.) In reality, the response amounted to little

more than a demand for payment.

      PoundTeam also claims that it was reasonable for it to demand payment

prior to scheduling a telephone call with Petitioner’s counsel regarding the

subpoena. According to PoundTeam:

      This insistence on payment before scheduling a phone call is in part to
      discourage attorneys from conducting legal matters over the phone as
      opposed to in email; phone calls covering legal matters require that we
      record the call and then keep track of the recording in a secure and
      accessible location . . . Any questions Mr. Smith may have had could
      likely have been dispatched quickly if handled through email.

(PoundTeam Resp. at 2 (emphasis added).) Putting aside that this purported policy




                                          6
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 7 of 13 PageID 70




is illegal under Florida law1, PoundTeam’s assertion is in direct contrast to its prior

email. That is, on October 6, 2020, Petitioner’s counsel reached out by email

requesting a response to the PoundTeam Subpoena. On October 6, 2020,

PoundTeam provided a link to its website’s admittedly outdated legal policies

together with its confusing statement that it had no equipment on its premises.

Consistent with its duty “to avoid imposing undue burden or expense on a person

subject to the subpoena,” Fed. R. Civ. P. 45(d)(1), Petitioner’s counsel sought a

phone call to discuss the nature of any information that may be within

PoundTeam’s possession as well as the burden of production. PoundTeam,

however, refused to discuss the burden or any potential methods for streamlining

the requests or making the supposed burden less onerous. Instead, PoundTeam

continued to demand an upfront payment.2

       To be sure, PoundTeam concedes that it received a copy of the motion to

compel and the corresponding exhibits on December 29, 2020. (PoundTeam Resp.

at 3.) PoundTeam never filed a response to the motion to compel compliance.

Instead, PoundTeam received the motion to compel and ignored the enforcement

action as well.



1
 Under Florida law, it is unlawful to record a call unless all parties to a call provide prior
consent to the recording. See Fla. Stat. Ann. § 934.03 (West).
2
 As explained in Section B, infra, such a demand for upfront payment here is unreasonable and
unsupportable.

                                                  7
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 8 of 13 PageID 71




      With respect to its actual “responses”, they are deficient. Not a single

responsive document has been produced. PoundTeam asserts that it lacks

responsive documents with respect to 10 of the 13 requests contained within the

subpoena. (PoundTeam Resp. at 3-4.) Indeed, the only documents that are

apparently in PoundTeam’s possession are: communications with Triumph

Merchant Solutions, LLC (“Triumph”), evidence of PoundTeam’s relationship

with Triumph, and, potentially, a Do Not Call List. (See id.) The only explanation

provided for its failure to produce this information is that it may be contained

within a vague reference to “archives”. (See id.) This response falls woefully short

of compliance with the Court’s January 21, 2021 Order, which required that

PoundTeam provide a complete response to the subject Subpoena within fourteen

days. (Dkt. 6 at 3.)

      In the end, PoundTeam chose to ignore the subject subpoena, the motion to

compel, and the Order to compel. Coupled with the fact it is unlawful and

untimely, the Court should strike the response.

      D.     PoundTeam Is Not Entitled To Any Payment of Costs Here.

      PoundTeam closes its response by requesting additional time and

prepayment of costs to respond to the subpoena. (PoundTeam Resp. at 5.)

PoundTeam’s request should be denied. PoundTeam has failed to identify any

significant burden in responding to the subject subpoena.



                                          8
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 9 of 13 PageID 72




      “Under Rule 45, when a non-party is going to incur significant expense from

compliance with the subpoena and that non-party has timely objected on those

grounds, the Court's order must protect the non-party from significant expense

resulting from compliance.” Sun Capital Partners, Inc. v. Twin City Fire Ins. Co.,

No. 12-CIV-81397, 2016 WL 1658765, at *4 (S.D. Fla. Apr. 26, 2016) (citing Fed.

R. Civ. P. 45(d)(2)(B); McCabe v. Ernst & Young, LLP, 221 F.R.D. 423, 426

(D.N.J.2004)) (emphasis added). However, “failure to timely file a written

objection to a subpoena will generally result in a waiver of the right to object to

enforcement of the subpoena and of the right to recover costs of production.” Id.

(citing Fed. R. Civ. P. 45(d)(2)(B); McCabe v. Ernst & Young, LLP, 221 F.R.D.

423, 426 (D.N.J.2004); In re Accutane Prods. Liab. Litig., Nos. 8:04–md–2523–T–

30TBM, 8:05–cv–926–T– 30TBM, 2006 WL 1281598, at *1 (M.D. Fla. May 9,

2006)); see also Ariel Syndicate 1910 v. Paramount Disaster Recovery, LLC, No.

617CV1279ORL37DCI, 2018 WL 4759994, at *1 (M.D. Fla. July 25, 2018)

(“Noble is deemed to have waived all objections to the requests for production in

the subpoena, with the exception of objections on the basis of the attorney-client

and workproduct privileges[.]”); Rollins v. Banker Lopez & Gassler, No. 8:19-CV-

2336-T-33SPF, 2020 WL 1939396, at *1 (M.D. Fla. Apr. 22, 2020).

      Even where a timely objection is raised, “the burden of proof in

demonstrating that compliance with a subpoena presents an undue burden lies with



                                           9
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 10 of 13 PageID 73




the party opposing the subpoena[.]” Coleman v. Lennar Corp., No. 18-MC-20182,

2018 WL 3672251 (S.D. Fla. June 14, 2018) (citing Fadalla v. Life Auto. Products,

Inc., 258 F.R.D. 501, 504 (M.D. Fla. 2007)). Importantly, proof of the nonparty’s

burden should be demonstrated in advance of production and by affidavit or

declaration. See, e.g., Whatley v. World Fuel Servs. Corp., No. 20-20993-MC,

2020 WL 2616209, at *3 (S.D. Fla. May 22, 2020) (granting a motion to compel

and declining to order payment of costs where the recipient “failed to provide any

evidence of its financial costs”); see also Sun Capital Partners, Inc. v. Twin City

Fire Ins. Co., No. 12-CIV-81397, 2016 WL 1658765, at *8 (S.D. Fla. Apr. 26,

2016) (declining to award production costs where the nonparty failed to provide

advance notice of the cost of compliance); Cont'l 332 Fund, LLC v. Albertelli, No.

2:17-CV-41-FTM-38MRM, 2019 WL 4670952, at *3 (M.D. Fla. July 13, 2019)

(requiring nonparties to submit a detailed invoice of the costs of production to

support its costs of production).

      The record here fails to support the payment of any costs. PoundTeam, by its

own admission, was timely served with the subject subpoena (dkt. 7-1 pg. 3) and

the motion to compel compliance (id. pg. 17). PoundTeam failed to raise any

timely objection to either the subpoena or the motion. Consequently, in its January

21, 2021 Order, this Court held that “PoundTeam has waived any objections to the

Subpoena.” (Dkt. 6 at 3.) Even after the service of the Order compelling



                                         10
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 11 of 13 PageID 74




compliance, PoundTeam continued to ignore its obligations. Instead, PoundTeam

produced no responsive documents and filed the present “Response” on February

8, 2021, days after the Court’s deadline to comply with the subpoena. In short, by

refusing to respond to the subpoena or this enforcement action, PoundTeam has

waived any objection to the burden of production.

      PoundTeam’s has similarly failed to demonstrate that the cost of compliance

is unduly burdensome. To the contrary, PoundTeam’s response actually highlights

how minimal the burden of responding would actually be. Again, PoundTeam

claims to possess responsive documents to only three of the thirteen subpoena

requests—which includes evidence of its relationship with Triumph,

communications and potentially a Do Not Call list. (PoundTeam Resp. at 3-4.)

Moreover, PoundTeam has not produced an affidavit, declaration, or invoice to

support its purported costs of compliance. Instead, PoundTeam generally asserts

that it will be burdened by producing the documents and makes general statements

about needing to search the “archives”. This is fatal. Absent some evidence to

support its claimed burden, PoundTeam has failed demonstrate what, if any,

burden it actually faces.

      Because PoundTeam voluntarily opted to ignore the PoundTeam Subpoena

and has produced nothing to substantiate its claims of undue burden, the Court

should deny PoundTeam’s request for costs.



                                        11
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 12 of 13 PageID 75




IV.   CONCLUSION

      PoundTeam was properly served with the subject subpoena, the motion to

compel, and the Order compelling compliance. PoundTeam chose to ignore all of

them. Instead, PoundTeam, absent licensed counsel, attempts to appear in this

Court and request additional time to respond to the subpoena and prepayment of

costs. Neither is warranted. Instead, the Court should enter an order striking

PoundTeam’s Response, compelling PoundTeam to provide a complete response

to the PoundTeam Subpoena without delay, denying PoundTeam’s request for

payment of its costs of production, and awarding such additional relief as the Court

deems necessary and just.

                                       ABANTE ROOTER AND PLUMBING,
                                       INC.,

Dated: February 11, 2021            By:        /s/ Taylor T. Smith

                                       Law Office of Ryan S. Shipp, PLLC
                                       Ryan S. Shipp, Esq. (FL Bar No. 52883)
                                       814 W. Lantana Rd. Suite 1,
                                       Lantana, Florida 33462
                                       (561) 699-0399
                                       Email: Ryan@shipplawoffice.com

                                       Taylor T. Smith (admitted pro hac vice)
                                       tsmith@woodrowpeluso.com
                                       WOODROW & PELUSO, LLC
                                       3900 East Mexico Avenue, Suite 300
                                       Denver, Colorado 80210
                                       Telephone: (720) 907-7628

                                       Attorneys for Petitioner


                                          12
Case 8:20-mc-00110-JSM-SPF Document 8 Filed 02/11/21 Page 13 of 13 PageID 76




                         CERTIFICATE OF SERVICE
      The undersigned hereby certifies that on February 11, 2021, I served a true
and accurate copy of the foregoing documents by electronic mail and first-class
U.S. Mail, postage prepaid, and properly addressed to the following parties:

                           PoundTeam Incorporated
               William E. Conley, President and Registered Agent
                           bconley@poundteam.com
                                306 Fox Loop
                           Davenport, Florida 33837


                                       /s/ Taylor T. Smith




                                        13
